Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Pending claims have been amended as follows:

5. 	(Currently Amended) 	A network monitoring device performing a method for determining an advertised window delay and zero window delay in a communication network, the method comprising:
monitoring, via a network monitoring device, an exchange of data between at least a first network device and a second network device;
intercepting network data from the exchange of data between at least the first network
device and the second network device;
determining via analysis of the intercepted network data by the network monitoring device, that the first network device received data from the second network device in 
marking a zero window delay start time once the first network device receives data in
excess of the capacity;
determining that the TCP window size for the first network device increases from zero;
marking a zero window delay end time once the TCP window size increases from zero;
determining, via analysis of the intercepted network data by the network monitoring device, that the first network device ceased transmission of data caused by an amount of non-acknowledged data by the second network device wherein the amount of non-acknowledged data by the second network device exceeds a previously advertised window from the first device;
marking, via the network monitoring device, an advertised window delay start time when the first network device ceases transmission of data;
determining, via the network monitoring device, that the first network device continues transmission of data once the non-acknowledged data is acknowledged by the second network device;
marking, via the network monitoring device, an advertised window delay end time when the first network device continues transmission of data;
determining a difference between the advertised window delay start time and the advertised window delay end time to yield a total advertised window delay; and
wherein the network monitoring device  subtracts the zero window delay from the advertised window delay if the zero window delay occurs coincident with the advertised window delay wherein the zero window delay is an amount of delay time due 

16. 	(Currently Amended) 	A network monitoring device for determining an advertised window delay and zero window  delay in a communication network, comprising:
one or more network interfaces adapted to communicate in a communication network and intercept network data exchanged between at least the first network device and the second network device;
a processor adapted to execute one or more processes; and
a memory configured to store a process executable by the processor, the process when
executed operable to:
monitor the intercepted exchange of data between at least a first network device and a
second network device;
determine, via analysis of the intercepted network data by the network monitoring device, that the first network device received data from the second network device in excess of a capacity of the first network device thereby causing the first network device to reduce a transmission control protocol (TCP) window to zero;
mark a zero window delay start time once the first network device receives data in
excess of the capacity;
determine that the TCP window size for the first network device increases from zero;

determine, via analysis of the intercepted network data by the network monitoring
device, that the first network device ceased transmission of data caused by an amount of non-acknowledged data by the second network device wherein the amount of non-acknowledged data by the second network device exceeds a previously advertised window from the first device;
mark an advertised window delay start time when the first network device ceases
transmission of data;
determine that the first network device continues transmission of data once the non-acknowledged data is acknowledged by the second network device;
mark an advertised window delay end time when the first network device continues
transmission of data;
determine a difference between the advertised window delay start time and the advertised window delay end time to yield a total advertised window delay; and
wherein the network monitoring device  subtracts the zero window delay
from the advertised window delay if the zero window delay occurs coincident with the advertised window delay wherein the zero window delay is an amount of delay time due to either the first or second network device sending a zero window and the advertised window delay is an amount of time between a data packet and a next sent data packet during which either the first or second network device is waiting due to advertised window.

Allowable Subject Matter
Claims 5-8, and 16-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for determining various network delays such as a zero window delay, an advertised window delay.
The prior art of record (in particular Roberts (US 20120290709) in view of Greer “The TCP Window” and Wang et al. (US 20110222447), and in view of Curley et al. (US 20020120727)) does not disclose or suggest, with respect to claim 5, the combination of elements consisting of: determining an advertised window delay and zero window delay in a communication network by monitoring, via a network monitoring device, an exchange of data between at least a first network device and a second network device;
intercepting network data from the exchange of data between at least the first network
device and the second network device; determining via analysis of the intercepted network data by the network monitoring device, that the first network device received data from the second network device in excess of a capacity of the first network device thereby causing the first network device to reduce a transmission control protocol (TCP) window to zero; marking a zero window delay start time once the first network device receives data in excess of the capacity; determining that the TCP window size for the first network device increases from zero; marking a zero window delay end time once the TCP window size increases from zero; determining, via analysis of the intercepted network data by the network monitoring device, that the first network device ceased transmission of data caused by an amount of non-acknowledged data by the second network device wherein the amount of non-acknowledged data by the second network device exceeds a previously advertised window from the first device; marking, via the network monitoring device, an advertised window delay start time when the first network device ceases transmission of data; determining, via the network monitoring device, that the first network device continues transmission of data once the non-acknowledged data is acknowledged by the second network device; marking, via the network monitoring device, an advertised window delay end time when the first network device continues transmission of data; determining a difference between the advertised window delay start time and the advertised window delay end time to yield a total advertised window delay; and wherein the network monitoring device subtracts the zero window delay from the advertised window delay if the zero window delay occurs coincident with the advertised window delay wherein the zero window delay is an amount of delay time due to either the first or second network device sending a zero window and the advertised window delay is an amount of time between a data packet and a next sent data packet during which either the first or second network device is waiting due to advertised window. 

Independent claim 5 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 05/17/2021. The same reasoning applies to independent claim 16 mutatis mutandis.  Accordingly, claims 5-8, and 16-18 are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Philbrick et al. (US 7472156), “Transferring control of a TCP connection between devices.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413